F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                                  JUL 18 1997
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                      Clerk

 UNITED STATES OF AMERICA,

        Plaintiff-Appellee,
 v.                                                           No. 96-3427
                                                        (D.C. No. 96-3169-SAC)
 STEVE E. WILLIAMS,                                       (District of Kansas)

        Defendant-Appellant.


                                         ORDER


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


       Steve E. Williams attempts to appeal the district court’s denial of his motion for

relief under 28 U.S.C. § 2255. In support of his request for a certificate of appealability

under 28 U.S.C. 2253(c), Mr. Williams argues that: (1) the government’s forfeiture of his

property prohibited his subsequent criminal prosecution under the Double Jeopardy

Clause; (2) his punishment for money laundering resulted in multiple punishments for

conspiracy in violation of the Double Jeopardy Clause; and (3) his guilty plea was

unknowing and involuntary because it was provided in reliance on his attorney’s

erroneous calculation of his maximum possible sentence.

       Mr. Williams’ first claim is precluded by United States v. Ursery, ___ U.S. ___,

116 S.Ct. 2135 (1996), in which the Supreme Court held that civil forfeitures do not
constitute punishment for Double Jeopardy purposes. Id. at 2138. Mr. Williams’ second

claim is precluded by Blockburger v. United States, 284 U.S. 299 (1932), because the

government’s conspiracy charge did not require proof of financial transactions, while its

money laundering charge did not require proof of conspiracy. See id. at 304 (multiple

punishments for same offense do not occur if each charge requires proof of a fact that the

other does not). Accord United States v. Dixon, 509 U.S. 688 (1993). Mr. Williams’

final claim is similarly without merit. Although constitutionally deficient performance by

defense counsel may render a plea involuntary, “[a] miscalculation or erroneous sentence

estimation by defense counsel is not a constitutionally deficient performance.” United

States v. Gordon, 4 F.3d 1567, 1570 (10th Cir. 1993). Moreover, as set forth in the

district court’s order denying § 2255 relief, Mr. Williams’ contention that he did not

understand the possible penalties associated with his plea is belied by his discourse with

the court at his plea hearing and the plea agreement itself.

       Having failed to present this court with issues that are debatable among jurists, Mr.

Williams’ request for a certificate of appealability is DENIED and his appeal is

DISMISSED. 28 U.S.C. § 2253(c)(2); Lennox v. Evans, 87 F.3d 431 (10th Cir. 1996).

The mandate shall issue forthwith.


                                                  ENTERED FOR THE COURT

                                                  John C. Porfilio
                                                  Circuit Judge


                                            -2-